                 Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 1 of 10




 1
                          UNITED STATES DISTRICT COURT
 2                  FOR THE WESTERN DISTRICT OF WASHINGTON
 3                              TACOMA DIVISION

 4   CHERYL STONEHOCKER                              Case No.:
 5                 Plaintiff,                        COMPLAINT AND DEMAND FOR
           vs.                                       JURY TRIAL
 6
 7   COMENITY BANK,                                     1. THE TELEPHONE CONSUMER
                                                           PROTECTION ACT [47 U.S.C. §
 8                                                         227 et. Seq.]
                  Defendant.
 9                                                      2. REVISED CODE OF
                                                           WASHINGTON UNFAIR
10                                                         BUSINESS PRACTICES –
                                                           CONSUMER PROTECTION ACT
11                                                         19.86
12                                                      3. REVISED CODE OF
                                                           WASHINGTON – INVASION OF
13                                                         PRIVACY 42.56.050
14
                      COMPLAINT AND DEMAND FOR JURY TRIAL
15
16         Plaintiff, Cheryl Stonehocker (“Plaintiff”), through her attorneys, alleges the
17
     following against Defendant, Comenity Bank, (“Defendant” or “Comenity”):
18
19                                     INTRODUCTION
20
     1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection
21
22       Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly

23       regulates the use of automated telephone equipment. Among other things, the
24
         TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic
25
26       dialers or prerecorded messages, and delegates rulemaking authority to the Federal
27
         Communications Commission (“FCC”).
28
29   2. Count II of Plaintiff’s Complaint is based upon the Revised Code of Washington’s
30
         Unfair Business Practices – Consumer Protection Act Chapter 19.86. (“RCW”).

                                                 1                                    COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 2 of 10




 1       The Consumer Protection Act is a Washington state statute that prohibits unfair and

 2       deceptive practices.
 3
     3. Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy - Intrusion
 4
 5       upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. §
 6
         652B and Revised Code of Washington 42.56.050, which prohibit an intentional
 7
 8       intrusion, “that would be highly offensive to a reasonable person and is not of
 9
         legitimate concern to the public.”
10
11                                 JURISDICTION AND VENUE

12   4. Jurisdiction of the Court arises under 47 U.S.C. §227 et seq.
13
14
     5. Venue in this district is proper pursuant to 28 U.S.C. 1391(b)(2) in that a
15       substantial part of the events or omissions giving rise to the claim occurred in this
16
         District.
17
18   6. Defendant transacts business here; personal jurisdiction is established.
19
                                               PARTIES
20
21   7. Plaintiff is a natural person residing in Centralia, Lewis County, Washington.
22
     8. Defendant Comenity is a banking institution engaged in the business of giving
23
24       credit and the collection of debt, with their registered agent located in Wilmington,
25       DE. Defendant can be served with process through its registered agent, The
26
         Corporation Trust Company, at the Corporation Trust Center on 1209 Orange St.,
27
28       Wilmington, DE 19801.
29
30


                                                2                                   COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 3 of 10




 1   9. Defendant acted through its agents, employees, officers, members, directors, heirs,
 2       successors, assigns, principals, trustees, sureties, subrogees, representatives, and
 3
         insurers.
 4
 5                                   FACTUAL ALLEGATIONS
 6
     10. Defendant was attempting to collect an alleged debt from Plaintiff.
 7
 8   11. In or around June of 2018, Defendant began placing calls to Plaintiff’s cellular
 9
         phone number (XXX) XXX-3330, in an attempt to collect an alleged debt.
10
11   12. The calls mainly originated from the following numbers: (913) 563-5513, (855)
12
         334-4198, (614) 754-4060, (800) 695-2912, (720) 456-3681, (720) 456-3778, (614)
13
14       212-5140, (720) 456-3684, (614) 729) 5602, (303) 255-5190, (801) 438-8288,

15       (614) 534-2516, (913) 312-9491, (360) 347-8520, (913) 312-9490, (720) 372-5773.
16
         Upon information and belief, these numbers are owned or operated by Defendant.
17
18   13. On or about June 1, 2018, at 4:11 p.m., Plaintiff answered a call from Defendant,
19
         on her cellular telephone, originating from (913) 563-5513. Plaintiff heard a pause
20
21       before the representative began to speak, indicating the use of an Automated
22
         Telephone Dialing System.
23
24   14. Plaintiff spoke with a Defendant’s representative and was informed that he or she
25       was attempting to collect a debt.
26
27
     15. During this conversation, Plaintiff stated that she wanted Defendant to stop calling
28       her; The representative responded by saying that they will continue to call Plaintiff.
29
     16. Despite Plaintiff unequivocally revoking consent to be contacted, Defendant
30
         continued to call Plaintiff on her cellular phone.
                                                 3                                   COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 4 of 10




 1   17. On or about November 19, 2018 at 9:51 a.m., Plaintiff answered a call from
 2       Defendant on her cell phone. Plaintiff heard a pause before the representative began
 3
         to speak, indicating the use of an automated telephone dialing system.
 4
 5   18. Plaintiff spoke with Defendant’s representative and was informed that he or she
 6
         was attempting to collect a debt.
 7
 8   19. During this conversation, Plaintiff told the representative that she was on social
 9
         security disability, that she was not working, that she has several health problems
10
11       and she is taking medication for them, that her husband recently had surgery
12       because he has prostate cancer, that he is not working as much as he used to, that
13
         the Defendant should communicate with Plaintiff in writing only, that Plaintiff did
14
15       not have any money to make a payment, and that Plaintiff would call Defendant
16
         when she could make a payment.
17
18   20. Despite Plaintiff revoking consent to be called for the second time, Defendant
19
         continued to call Plaintiff, even calling her that same day less than twenty (20)
20
21       minutes later at 10:10 a.m.
22
     21. There were several occasions where Defendant called Plaintiff four (4) or five (5)
23
24       times in a single day.

25   22. Defendant attempted to mislead and confuse Plaintiff by calling from at least
26
         fifteen (15) different phone numbers.
27
28   23. Between June 2018 and November 2018, Plaintiff received approximately seventy-
29
         five (75) calls from Defendant, despite her revoking consent to be called on her cell
30
         phone on two (2) occasions.
                                                 4                                  COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 5 of 10




 1   24. Plaintiff also received numerous pre-recorded voicemail messages on her cell
 2       phone from Defendant.
 3
 4
     25. Defendant’s calls were excessive and done with the purpose of attempting to harass
 5       Plaintiff into making a payment on the account.
 6
     26. Defendant was aware that Plaintiff was on social security disability, that Plaintiff
 7
 8       and her husband had medical conditions, that Plaintiff could not make a payment
 9
         because of her situation, and that Plaintiff had requested not to be called on more
10
11       than one occasion.
12
     27. Defendant’s conduct was not only willful but was done with the intention of
13
14       causing Plaintiff such distress, so as to induce her to pay the debt.

15   28. Plaintiff is on social security disability and does not work.
16
     29. Plaintiff’s spouse is the only income provider, however, he had surgery because of
17
18       prostate cancer and has not been able to work as often further reducing their
19
         income.
20
21   30. Plaintiff also suffers from depression, anxiety, and fibromyalgia, which is a
22
         condition that causes widespread pain and tenderness in the body.
23
24   31. Plaintiff takes prescription medication for her medical conditions.
25
     32. Defendant’s assault of automated debt collection calls, even after Plaintiff spoke to
26
27       Defendant more than once has caused Plaintiff to suffer stress, anxiety,
28       embarrassment, worry, frustration, headaches, fatigue and emotional and mental
29
         pain and anguish.
30


                                                  5                                 COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 6 of 10




 1   33. As a result of Defendant’s conduct, Plaintiff has sustained actual damages
 2       including but not limited to, emotional and mental pain and anguish.
 3
 4                                          COUNT I
 5                           (Violations of the TCPA, 47 U.S.C. § 227)
 6
 7   34. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
 8       though fully stated herein.
 9
     35. Defendant violated the TCPA. Defendant’s violations include, but are not limited
10
11       to the following:
12
           a) Within four years prior to the filing of this action, on multiple occasions,
13
14            Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
15
              pertinent part, “It shall be unlawful for any person within the United States . . .
16
17            to make any call (other than a call made for emergency purposes or made with

18            the prior express consent of the called party) using any automatic telephone
19
              dialing system or an artificial or prerecorded voice — to any telephone
20
21            number assigned to a . . . cellular telephone service . . . or any service for
22
              which the called party is charged for the call.”
23
24         b) Within four years prior to the filing of this action, on multiple occasions,
25            Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular
26
              telephone using an artificial prerecorded voice or an automatic telephone
27
28            dialing system and as such, Defendant knowing and/or willfully violated the
29
              TCPA.
30


                                                 6                                     COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 7 of 10




 1   36. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an
 2       award of five hundred dollars ($500.00) in statutory damages, for each and every
 3
         violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant
 4
 5       knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of
 6
         one thousand five hundred dollars ($1,500.00), for each and every violation
 7
 8       pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9
                                          COUNT II
10
11            (Violations of Revised Code of Washington Unfair Business Practices –
12
                               Consumer Protection Act 19.86)
13
14   37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
15       though fully stated herein.
16
17   38. Defendant violated Revised Code of Washington Unfair Business Practices -
18       Consumer Protection Act 19.86.020 which states in pertinent part, “Unfair methods
19
         of competition and unfair or deceptive acts or practices in the conduct of any trade
20
21       or commerce are hereby declared unlawful."
22
     39. As a result of Defendant’s violations of 19.86.020, Plaintiff is entitled to recover
23
24       her actual damages sustained pursuant to 19.86.090. Further, also pursuant to
25
         19.86.020, the Court has the discretion to award Plaintiff three times her actual
26
27       damages.

28                                        COUNT III
29
                                  (Intrusion Upon Seclusion)
30


                                                7                                   COMPLAINT
               Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 8 of 10




 1   40. Plaintiff incorporates herein by reference all of the above paragraphs of this
 2       Complaint as though fully set forth herein at length.
 3
 4
     41. Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion
 5       as, “One who intentionally intrudes … upon the solitude or seclusion of another, or
 6
         his private affairs or concerns, is subject to liability to the other for invasion of
 7
 8       privacy, if the intrusion would be highly offensive to a reasonable person.”
 9
     42. Revised Code of Washington 42.56.050 prohibits an intentional intrusion, “that
10
11       would be highly offensive to a reasonable person and is not of legitimate concern to
12       the public.”
13
14   43. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
15       limited to, the following:
16
          a) Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
17
18            solitude and seclusion by engaging in harassing phone calls in an attempt to
19
              collect on an alleged debt despite numerous requests for the calls to cease.
20
21        b) The number and frequency of the telephone calls to Plaintiff by Defendant
22            after several requests for the calls to cease constitute an intrusion on Plaintiff's
23
              privacy and solitude.
24
25        c) Defendant’s conduct would be highly offensive to a reasonable person.
26
          d) Defendant’s acts, as described above, were done intentionally with the
27
28            purpose of coercing Plaintiff to pay the alleged debt.
29
30


                                                 8                                      COMPLAINT
                Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 9 of 10




 1   44. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to
 2       Plaintiff for actual damages. If the Court finds that the conduct is found to be
 3
         egregious, Plaintiff may recover punitive damages.
 4
 5                                     PRAYER FOR RELIEF
 6
           WHEREFORE, Plaintiff, Cheryl Stonehocker, respectfully requests judgment be
 7
 8   entered against Defendant, Comenity Bank, for the following:
 9
           A.   Actual damages pursuant to 47 U.S.C. § 227(b)(3)(B); or
10
11         B.   Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B); and/or
12
           C.   Punitive damages pursuant to 47 U.S.C. § 227(b)(3)(C);
13
14         D.   Actual damages pursuant to the Revised Code of Washington Chapter
15              19.86.020; and
16
           E.   Cost and reasonable attorneys’ fees pursuant to the Revised Code of
17
18              Washington Chapter 19.86.020; and
19
           F.   Any punitive damages that this Court may be allowed to award Plaintiff; and
20
21         G.   Any pre-judgment and post-judgment interest as may be allowed under the
22
                law; and
23
24         H.   For such other and further relief as the Court may deem just and proper.

25
26
                                  DEMAND FOR JURY TRIAL
27
28         Please take notice that Plaintiff demands a trial by jury in this action.
29
30                                                  RESPECTFULLY SUBMITTED,

           DATED: January 18, 2018
                                                9                                  COMPLAINT
     Case 3:19-cv-05056 Document 1 Filed 01/18/19 Page 10 of 10




 1
                                      /s/Dawn McCraw
 2                                    Dawn McCraw, WSBA #54543
 3                                    Price law Group, APC
 4                                    8245 N. 85th Way
                                      Scottsdale, AZ 85258
 5
                                      T: (818) 600-5585
 6                                    F: (866) 683-3985
 7                                    E: dawn@pricelawgroup.com
                                      Counsel for Plaintiff
 8
                                      Cheryl Stonehocker
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30


                                 10                               COMPLAINT
